Citation Nr: 1527904	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  11-11 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to an increased disability rating in excess of 20 percent for gout.  

5.  Entitlement to a compensable disability rating for hypertension.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1996.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge at an April 2015 Travel Board hearing, and a transcript of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for right ear hearing loss and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Bilateral tinnitus did not have onset during active service and is not etiologically related to active service.  

2.  For the entire period on appeal, the Veteran's gout has produced flare-ups of severe pain resulting in some decreased function and time away from his employment, however, he has not displayed symptom combinations productive of definite impairment of health objectively support by examination findings or incapacitating exacerbations occurring three or more times a year, or weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times per year or a lesser number over prolonged periods, or constitutional manifestations associated with active joint involvement, which are totally incapacitating; therefore, his gout disability is most closely approximated by the assigned 20 percent disability rating.  

3.  Prior to the promulgation of a decision in the appeal, the Veteran submitted an April 2015 statement wherein he requested to withdraw his claim of entitlement to a compensable disability rating for hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1.02, 3.303 (2014).  

2.  The criteria for an increased disability rating in excess of 20 percent for gout have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes (DCs) 5002, 5017 (2014).  

3.  The criteria for withdrawal of a claim of entitlement to a compensable disability rating for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  According to the record, the Veteran was provided with adequate notice regarding his service connection claim within a May 2008 notice letter.  Regarding his increased rating claim, the Veteran is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was also, according to the record, provided within the May 2008 notice letter sent to the Veteran.  

The Board notes here that the May 2008 notice letter does not appear to be within the claims file, although it is clearly referenced within other documents, such as the February 2009 RO decision on appeal.  Although the Veteran has not alleged any prejudice with respect to notice, the Board finds that any defect is harmless, as the claims file contains adequate notice of how to substantiate service connection and increased rating claims as provided to the Veteran during the pendency of the appeal in conjunction with other claims not currently before the Board.  See generally Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Regarding the duty to assist, the Veteran's claims file includes service treatment records, VA treatment records, private treatment records, employment attendance records, and lay statements of the Veteran and others.  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  

The Veteran was provided with relevant VA examinations in January 2009 and July 2012.  The examination reports include all relevant findings and medical opinions needed to evaluate the Veteran's claims on appeal.  The VA examiners considered pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted thorough clinical examinations.  The examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the rating criteria.  For these reasons, the Board finds that the VA examinations and opinions of record are adequate for deciding the Veteran's claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims on appeal which has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran and the Board will proceed with its adjudication.  


II.  Service Connection - Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including organic diseases of the nervous system such as tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for bilateral tinnitus due to active service.  Both private and VA treatment records reflect that the Veteran currently suffers from tinnitus.  

Service treatment records do not document complaints, treatment, or diagnosis of tinnitus.  A periodic physical examination in July 1988 and separation examination in June 1996 each document normal clinical evaluations of the Veteran's ears, and contemporaneous reports of medical history do not contain complaints of any ear, nose, and throat (ENT) problems, including tinnitus.  The Veteran's DD Form 214 documents his military occupational specialty (MOS) as a Field Artillery Surveyor, which is consistent with in-service noise exposure.  

Therefore, the only remaining question is whether the Veteran's current tinnitus is related to his in-service noise exposure.  

Post-service private treatment records contain theVeteran's various reports of tinnitus, although the time of onset is unclear.  The first documented report of tinnitus was in September 2005.  He again reported tinnitus in January 2006.  In April 2009, he reported tinnitus in his right ear for two to three months.  In May 2009, he reported constant tinnitus in both ears with onset the previous year.  

At the January 2009 VA examination, the Veteran reported ringing in his ears which began during active service and was gradual in nature.  He subsequently reported a constant high-pitched ringing sound in both ears that began approximately three years ago.  Following examination of the Veteran and review of the claims file, the examiner opined that the Veteran's tinnitus was not at least as likely as not due to active service, given his report that tinnitus had onset approximately three years ago.  

Tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is thus competent to report that he has experienced tinnitus.  See Layno, 6 Vet. App. at 470.  However, as discussed above, the Veteran has been inconsistent in reporting the onset of tinnitus.  In April 2009, he reported tinnitus in his right ear for two to three months; then in May 2009, he reported constant tinnitus in both ears with onset the previous year.  At the January 2009 VA examination, he reported tinnitus beginning in service but later stated it began three years prior to the VA examination.  He later testified at the April 2015 Board hearing that he first noticed tinnitus during active service and that it gradually got worse with the passage of time.  

Given the Veteran's inconsistency regarding the alleged onset of tinnitus and the fact that the first mention of tinnitus within the documented record occurred in September 2005, nearly a decade after service discharge, the Board finds the Veteran's statements about the in-service onset and continuity of his current tinnitus lack credibility .  See Caluza, 7 Vet. App. 498 (1995); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  As there is no competent and credible evidence that the Veteran's current bilateral tinnitus first manifested during active service or within one year of service discharge, the regulations regarding presumptive service connection for chronic diseases are inapplicable.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The most probative competent evidence regarding the Veteran's claim of entitlement to service connection for tinnitus is the January 2009 VA examiner's opinion, which indicates that the Veteran's tinnitus is less likely than not related to his active service; therefore, it is evidence that weighs against his claim.  The examiner's opinion was well supported by reasoning and was based on review of the relevant medical history, physical examination, and the history provided by the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In sum, there is no competent and credible evidence of record to support the Veteran's claim of service connection for tinnitus.  Accordingly, the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


III.  Increased Rating - Gout

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the increased rating claims on appeal, the Board has considered the relevant temporal period from one year prior to the Veteran's May 2008 claim, or from May 2007 to the present.  The Board has also considered whether a staged rating is warranted, but finds that the evidence does not support a staged rating for any period on appeal.  

The Veteran's gout is current rated under Diagnostic Code (DC) 5017.  See 38 C.F.R. § 4.71a, DC 5017 (2014).  According to the rating schedule, diseases rated under DCs 5013 through 5024 are to be rated based on limitation of motion of the affected parts as degenerative arthritis, except for gout, which is rated under DC 5002, the criteria for evaluating rheumatoid arthritis.  38 C.F.R. §4.71a, DC 5002 assigns various ratings based on whether rheumatoid arthritis is an active process or is manifested by chronic residuals.  Id., DC 5002.  Moreover, the ratings for the active process are not combined with the residual ratings, and the higher evaluation is to be assigned.  Id.  

When rating gout as an active process under DC 5002, a minimum 20 percent rating is warranted for one or two exacerbations a year in a well-established diagnosis.  Id.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  Id.  A 60 percent rating is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Id.  Finally, a maximum 100 percent rating is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating.  Id.  

Although DC 5002 does not define what constitutes an "incapacitating exacerbation," the term is defined elsewhere in the Rating Schedule, both within the same chapter regarding evaluating disability of the musculoskeletal system , specifically intervertebral disc syndrome, and in the rating schedule regarding the digestive system.  See Id., DC 5243, Note 1; see also 38 C.F.R. § 4.114, DCs 7345 and 7354, Notes (2) (2014).  As used therein, an incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  

DC 5002 further provides that chronic residuals, such as limitation of motion or ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Id.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5002.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

To provide some context, a private treatment record from November 2006, approximately six months prior to the relevant temporal period, documents that the Veteran had been taking gout prevention medication for over a year.  

Turning to the evidence of record during the relevant temporal period from May 2007 to the present, the Veteran was afforded a VA gout examination in January 2009.  He reported onset of his gout condition during active service in 1995, and stated that he was employed with the United States Postal Service since 1996, where he worked without activity restrictions.  Regarding his current symptoms, the Veteran reported eight to nine gout attacks per year, each lasting two to three days, during which time he experienced significant pain, stiffness, swelling, and inability to apply pressure to the affected area, which historically was in his bilateral great toes and bilateral knees.  He further reported that gout attacks led to impairment of his daily activities and an inability to function in his usual occupation.  Treatment included daily Allopurinol for maintenance of his gout, and Indocin as needed during gouty attacks.  Upon physical examination, there was no significant redness or warmth of the bilateral lower extremities, including the bilateral great toes and bilateral knees.  Additionally, there was no significant edema at the first metatarsophalangeal joints; however, some pitting edema was noted involving the bilateral lower extremities.  Finally, the examiner noted full active range of motion of the bilateral great toes.  

Private treatment records from June 2010 document that the Veteran was prescribed colchicine.  A July 2010 follow up visit documents the Veteran's history of left foot pain and recent acute flare up of gout which required him to take time off work.  In September 2010, the Veteran reported that his gout symptoms on his left foot seemed to be in better control at that time, but that recurring gout flare up occurred several times a year, approximately every one to three months, and lasted five to seven days.  The physician noted that the Veteran's uric acid level was normal, which raised concerns of pseudogout; however, he also noted that the Veteran's medication might be suppressing his serum uric acid level.  

In February 2011, private treatment records document that there was no evidence for gout recurrence given the Veteran's medication regimen.  Again in August 2011, his gout appeared to be controlled with medication, and he had no issues with swelling or gouty changes.  

The Veteran was again afforded a VA gout examination in July 2012.  He reported starting to have severe pain in his big toes.  The examiner noted that he required continuous medication, daily allopurinol, to treat his gout condition.  The Veteran had not lost weight and did not have anemia due to gout.  The examiner noted the Veteran's pain in the feet and toes attributable to gout based upon his report of severe pain in the great toes bilaterally; however, there was no limitation of joint movement attributable to gout.  There were no joint deformities or systemic involvement other than joints due to the Veteran's condition.  The examiner noted that the Veteran did not have non-incapacitating or incapacitating exacerbations due to gout.  Notably, the examiner documented that the Veteran had constitutional manifestations associated with active joint involvement which were totally incapacitating due to his gout, and that he had been totally incapacitated for six weeks or more during the past twelve months due to severe pain.  There were no associated scars and no other pertinent physical findings regarding the Veteran's condition, which did not require the use of any assistive devices as a normal mode of locomotion.  Finally, the examiner concluded that the Veteran's gout condition did not impact his ability to work.  

Subsequent private treatment records from September 2012 document that the Veteran requested a refill of his gout medication, allopurinol, but denied any recent flare-ups of gout.  

Thereafter, private treatment records document a potential gout flare up in June 2014.  The physician noted that he would prescribe colchicine if test results showed excess uric acid; however, a subsequent prescription is not documented.  

Recently, at the April 2015 Travel Board hearing, the Veteran and his spouse testified that the Veteran's gout was very painful and that he was totally immobile during flare-ups which happened at least once every two months for approximately three days.  

Following the April 2015 Travel Board hearing, the Veteran submitted attendance records from his employer documenting that he missed 176 hours on FMLA leave from January 2012 to September 2012.  

After a thorough review of all of the evidence of record, the Board finds that the Veteran's service-connected gout has not been more than 20 percent disabling  for any period on appeal.  Significantly, the Veteran's service-connected gout is not characterized by symptom combinations productive of definite impairment of health objectively support by examination findings, or weight loss and anemia productive of severe impairment of health.  Additionally, while the Veteran has reported severe flare-ups which limit his mobility and ability to work, there is no evidence that such flare ups have resulted in incapacitating exacerbations at any time.  

To the extent that the July 2012 VA examination report documents that the Veteran's gout results in constitutional manifestations associated with active joint involvement, which are totally incapacitating, which would appear to warrant an increased 100 percent disability rating under the relevant rating criteria, the Board points out that the July 2012 VA examination report is internally inconsistent, which severely limits the probative value of its findings as a whole.  In particular, and most importantly, the examiner made inconsistent findings regarding the severity of the Veteran's gout manifestations.  He initially documented that the Veteran did not have non-incapacitating or incapacitating exacerbations due to gout, but then, as discussed above, indicated that the Veteran had constitutional manifestations associated with active joint involvement which were totally incapacitating due to his gout, and that he had been totally incapacitated for six weeks or more during the past twelve months due to severe pain.  These findings are blatantly inconsistent with each other, and with the Veteran's reported symptomatology.  Additionally, the examiner also noted that the Veteran had been required to miss work during gout attacks, but then concluded that his gout condition did not impact his ability to work.  Given the internal inconsistency within the July 2012 VA examination report, it is afforded no probative value by the Board.  

Even in light of the inadequate July 2012 VA examination discussed above, the Board finds that based upon a review of the additional evidence of record, which includes the adequate January 2009 VA gout examination, private treatment records documenting the Veteran's ongoing gout treatment, employment records, and lay statements, there is sufficient competent and adequate evidence of record to rate the Veteran's gout condition for the entire period on appeal.  

As a whole, the private medical evidence of record demonstrates that the Veteran has experienced symptoms of gout and consistent flare-ups, resulting in severe pain, with periods of stability, and continuous treatment with prescription medication throughout the appeal period.  However, the private medical evidence of record does not document that the Veteran's gout attacks have ever required bed rest prescribed by a physician, as required for an increased 40 or 60 percent disability rating manifested by incapacitating exacerbations.  See 38 C.F.R. §4.71a, DCs 5002, 5243; see also 38 C.F.R. § 4.114, DCs 7345 and 7354.  

The Board affords great probative value to the adequate January 2009 VA examination of record, as reviewed above.  The examiner reviewed the Veteran's claims file, obtained a medical history, and conducted a thorough physical examination.  During the examination, the Veteran reported regular gout attacks resulting in significant pain, stiffness, swelling, and inability to apply pressure to the affected area, including his bilateral great toes and bilateral knees.  Yet, upon physical examination, there was no significant redness or warmth of the bilateral lower extremities, including the bilateral great toes and bilateral knees, no significant edema at the first metatarsophalangeal joints, and full active range of motion of the bilateral great toes.  Notably, although the Veteran reported that he was limited in his daily activities and could not perform his occupation during gout attacks, the January 2009 VA examination report does not document that the Veteran's gout attacks have ever required bed rest prescribed by a physician.  See id.  

The Board has also considered the appropriateness rating any chronic residuals, such as limitation of motion or ankylosis, under an appropriate diagnostic code; however, there is no competent evidence of record regarding limitation of motion or ankylosis as a result of the Veteran's gout.  In particular, the January 2009 VA examiner did not find that there was limitation of motion due to gout.  Moreover, to the extent the Veteran's competent reports of painful motion would constitute compensable manifestations, the Board notes that they would only entitle the Veteran to the minimum compensable rating, and not the increased disability rating that he currently seeks.  See 38 C.F.R. § 4.59 (2014).  

The Board acknowledges the Veteran's lay reports of ongoing and regular gout attacks during a twelve-month period.  His spouse has corroborated his statements that he experiences flare-ups on multiple occasions.  The Board finds that the statements of the Veteran and his spouse regarding his symptomatology are competent and credible, as their statements reflect symptoms capable of observation.  See Layno, supra.  However, the lay evidence of record does not establish that the Veteran's gout attacks and flare-ups are incapacitating in nature.  While such evidence documents flare-ups with resulting severe pain that limits the Veteran's mobility and ability to work, the Veteran has not contended that he has ever been prescribed bed rest by a physician for his gout disability.  See 38 C.F.R. §4.71a, DCs 5002, 5243; see also 38 C.F.R. § 4.114, DCs 7345 and 7354.  

Thus, it is apparent that the Veteran experiences flare-ups of pain due to gout resulting in some decreased mobility and function, however, he has not displayed symptom combinations productive of definite impairment of health objectively support by examination findings or incapacitating exacerbations occurring three or more times a year, or weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times per year or a lesser number over prolonged periods, or constitutional manifestations associated with active joint involvement, which are totally incapacitating.  Therefore, an increased 40, 60, or 100 percent disability rating is not warranted for any period on appeal.  38 C.F.R. §4.71a, DCs 5002, 5017.  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for gout for the entire period on appeal.  There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert, supra.  


IV.  Other Considerations - Extraschedular/TDIU

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected gout condition that renders the schedular criteria inadequate.  The Veteran's symptoms, as discussed above, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected gout that is unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's gout disability is considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, the Veteran has consistently reported functional impact upon his employment with the United States Postal Service caused by his service-connected gout condition, and he has provided employment attendance records showing his use of sick leave and FMLA leave, presumably due to flare-ups of his gout condition.  Significantly, however, the Veteran has not asserted that his gout condition renders him completely unemployable, and the evidence of record does not otherwise indicate as much.  Indeed, it appears that for the entire period on appeal, the Veteran has maintained employment with the postal service; thus, there is no indication that the Veteran's gout condition completely prevents him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


V.  Withdrawal - Hypertension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, the Veteran submitted an April 2015 statement wherein he explicitly requested to withdraw his claim of entitlement to a compensable disability rating for hypertension.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board no longer has jurisdiction over the issue, and it is dismissed.  


ORDER

Service connection for bilateral tinnitus is denied.  

An increased disability rating in excess of 20 percent for gout is denied for the entire period on appeal.  

The claim of entitlement to a compensable disability rating for hypertension is dismissed.  


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for right ear hearing loss and sleep apnea.  Specifically, the Veteran must be afforded an additional, adequate VA examination regarding his right ear hearing loss claim and an initial VA examination regarding his sleep apnea claim.  


I.  Hearing Loss

VA's duty to assist includes obtaining a medical examination or opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The January 2009 VA audiology examination diagnosed the Veteran with right ear hearing loss; however, the examiner concluded that the Veteran's current right ear hearing loss was not at least as likely as not due to or caused by some event or acoustic trauma during active service because the Veteran had normal hearing in the right ear at discharge.  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (CAVC) held that hearing acuity within normal limits on separation does not preclude service connection for a current hearing loss disability.  As such, the VA examiner's opinion that the Veteran's current right ear hearing loss disability is unrelated to his military service merely due to the lack of evidence of a hearing loss disability in service is inadequate to decide the Veteran's claim.  Therefore, the Veteran's right ear hearing loss claim must be remanded in order for an adequate opinion which complies with the holding of Hensley.  See id.; Barr, 21 Vet. App. at 312.  



II.  Sleep Apnea

As noted above, VA's duty to assist includes obtaining a medical examination when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Post-service VA and private treatment records consistently document the Veteran's current diagnosis of sleep apnea.  Service treatment records do not document complaints of sleeping problems or a diagnosis of sleep apnea, and the earliest mention of a sleeping problem in post-service treatment records is on October 2003.  However, the Veteran has consistently reported, including at the April 2015 Travel Board hearing, that his sleep apnea condition had onset during active service.  Additionally, he has submitted several corroborating buddy statements which attest to his sleeping problems during active service, including loud snoring, trouble breathing, and resulting fatigue.  The Veteran is competent to report that he had trouble sleeping in service and since that time, see Layno, supra; moreover, the corroborating buddy statements lend additional credibility to the Veteran's statements.  Finally, private medical records contain a May 2010 follow up visit during which the Veteran related that his sleeping problems began in 1989 and worsened through 1994, during which time he was having severe snoring as well as daytime fatigue.  The physician noted his impression that "[m]ost likely, the [Veteran] has had sleep apnea since at least 1989 or earlier . . . ."  The Board finds this to be a sufficient indication that the Veteran's sleep apnea may be associated with his active service in order to trigger VA's duty to provide an examination, which must be accomplished upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the January 2009 VA examiner, or an equally qualified examiner, regarding the Veteran's claim of right ear hearing loss.  The Veteran's entire claims file (including electronic records within Virtual VA and VBMS) and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including current audiometric testing if deemed necessary, and all findings reported in detail.  

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's current right ear hearing loss is etiologically related to his active service, including in-service noise exposure.  

In rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a right ear hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the requested opinion should take such into consideration when rendering an opinion.  

2.  Schedule the Veteran for a VA examination with a qualified examiner in order to obtain an opinion as to the nature and etiology of his current sleep apnea disability.  The Veteran's entire claims file (including electronic records within Virtual VA and VBMS) and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, and all findings reported in detail.  

The examiner must offer an opinion as to whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea had onset during active service or is otherwise etiologically related to active service.  In rendering the requested opinion, the examiner must specifically consider and comment upon the lay evidence of record regarding the onset of the sleeping problems during active service, including loud snoring, trouble breathing, and resulting fatigue.  

3.  Thereafter, review the above opinions to ensure their adequacy in all respects.  If any opinion is inadequate for any reason, the matter must be returned to the respective examiner for corrective action.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims of entitlement to service connection for right ear hearing loss and sleep apnea.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matters to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


